UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(D) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported):October 27, 2010 CLICKER Inc. (Exact name of registrant as specified in its charter) Nevada 0-32923 33-0198542 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 18952 MacArthur Blvd, Suite 210, Irvine, CA 92612 (Address of principal executive offices) Registrant’s telephone number, including area code: (949) 486-3990 Copy of correspondence to: Michael Ference, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Tel:(212) 930-9700Fax:(212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01 Other Events. On October 27, 2010, CLICKER Inc. (the “Company”), received a subpoena issued pursuant to a formal order from the Securities and Exchange Commission (the “SEC”).The subpoena requires delivery of documents related to a private offering of securities conducted by the Company in 2008, as well as certain other corporate records.The Company has not been made aware of any allegations by the SEC. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLICKER INC. Dated: December 10, 2010 By: /s/ALBERT AIMERS Albert Aimers Chief Executive Officer 3
